TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00434-CV


                                    Celina Harp, Appellant

                                               v.

                                 Stephen Kobdish, Appellee




              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-AG-15-002375, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant’s brief was originally due on February 7, 2022. On March 3, this Court

sent a notice to appellant informing her that her brief was overdue and that a failure to file a

satisfactory response by March 14 would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Prosecution

Filed: April 14, 2022